There is a motion for rehearing.  A new trial was ordered for the reason that it appeared to this court from the record that the real issue between the parties was not tried.  But as stated in the brief of appellant on the motion for rehearing the judgment dismissed the defendant's counterclaim and the respondent did not appeal from the portion of the judgment dismissing it, or move for review of the dismissal.  Therefore, as contended by the appellant, no counterclaim can be interposed on the new trial.  The motion for rehearing is denied without costs.